Citation Nr: 1719923	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  06-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period of September 19, 2003 through January 9, 2008, in excess of 70 percent for the period from January 10, 2008 through September 30, 2010, and in excess of 50 percent for the period beginning October 1, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to April 1969. He received the National Defense Medal and Vietnam Campaign Medal during his service.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the Veteran's PTSD claim, he initially filed for service connection in September 2003. He was granted service connection in June 2004 and was assigned a 10 percent rating. The Veteran appealed this decision and in March 2006, the RO subsequently increased his PTSD rating to 50 percent, effective September 19, 2003. The Veteran appealed this decision by endorsing that he "want[ed] to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me." The Agency of Original Jurisdiction (AOJ) only certified an increased evaluation for the Veteran's diabetes claim, not currently on appeal, and did not certify the Veteran's PTSD claim. In a February 2016 decision, the Board acknowledged that the Veteran likely intended to appeal his PTSD claim and accepted jurisdiction on the matter under Percy v. Shinseki, 23 Vet. App. 37. 45 (2009); Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003). In the February 2016 decision, the Board remanded the matter for further development and ordered a new VA examination and the collection of outstanding medical records.

With respect to TDIU, the Veteran initially filed his claim for total unemployability in September 2003 and was subsequently denied. The United States Court of Appeals (Court) for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim. Rather, a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Additionally, the Board recognizes that the Veteran's TDIU claim is inextricably intertwined with the Veteran's PTSD claim. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


FINDINGS OF FACT

1. From the period of September 19, 2003 through January 9, 2008, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to the symptoms of depression, difficulty in maintaining work and social relationships, and irritability.

2. From January 10, 2008 through September 30, 2010, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas due to the symptoms of irritable affect, difficulty interacting with others, depression, episodes of violence, and impaired impulse control.

3. From the period beginning October 1, 2010 to November 13, 2016, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to the symptoms of depression, sleep disturbances, irritability, and hypervigilance.

4. Since November 14, 2016, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas due to the symptoms of depression, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, irritability, intrusive thoughts, increased startle response, potential to injury others, and moderate impairment in concentration on complex tasks.

5. The Veteran's inability to secure or engage in a substantially gainful occupation is not due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for PTSD for the period from September 19, 2003 through January 9, 2008 have not been met. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an evaluation in excess of 70 percent for PTSD for the period from January 10, 2008 through September 30, 2010 have not been met. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for an evaluation in excess of 50 percent for PTSD for the period from October 1, 2010 through November 13, 2016 have not been met. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for an evaluation of 70 percent, but not higher, for PTSD have been met since November 14, 2016. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2016). 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2016).

5. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

PTSD

PTSD is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.

A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5. As the Veteran's claim was initially certified to the Board prior to August 4, 2014, provisions of the DSM-IV are applicable to this case.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013). Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. They are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126(b).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.

Currently, the Veteran's disability rating for PTSD is 50 percent for the period of September 19, 2003 through January 9, 2008, 70 percent for the period from January 10, 2008 through September 30, 2010, and 50 percent for the period since October 1, 2010.

For the period of September 19, 2003 through January 9, 2008, the record indicates that the Veteran's PTSD manifested with symptoms of guarding, hypervigilance, depression, impaired sleep, and impaired emotional control. No suicidal or homicidal ideation, confusion, or thought disorder were present. GAF scores were consistently found to be between 50 and 55, which indicate moderate social and occupational impairment.

In an October 2005 VA examination, the Veteran reported being employed as a construction foreman. He reported being easily startled by loud noises or by being tapped on the back unexpectedly. He tended to work alone and reported having a small group of people with whom he felt comfortable. He reports experiencing graphic nightmares involving trauma, which cause him distress. Mild short-term memory impairment was noted; but, long-term memory remained intact.

In a June 2007 VA examination, the examiner opined that the Veteran's PTSD condition had improved. He noted that the use of anti-depressant medication improved the Veteran's episodes of tearfulness and irritability resulting in an improvement of mood. The Veteran presented with symptoms of re-experiencing his traumatic events, sleep disturbances, hypervigilance, and an exaggerated startle response. The examiner opined that the Veteran presented with heightened anxiety and dysthymia, secondary to PTSD causing dysfunction in his social and occupational relationships. He further commented that the Veteran was unemployable due to his PTSD; however, he also endorsed that total occupational and social impairment due to PTSD was absent. There were no impairments noted in thought process or impulse control and the Veteran denied both suicidal and homicidal ideation. While the Veteran reported difficulty in social and occupational relationships, the examiner noted that the Veteran had been married for 34 years and had positive relationships with 6 of his 7 children.

For the period of September 19, 2003 through January 9, 2008, the Veteran has shown occupational and social impairment with reduced reliability and productivity warranting a 50 percent disability rating. There is no indication that the symptoms during this period warrant a 70 percent evaluation for occupational and social functioning in most areas as there is no manifestation of suicidal ideation, obsessional rituals, illogical or irrelevant speech, spatial disorientation, or neglect of personal appearance.

For the period of January 10, 2008 through September 30, 2010, the record indicates that the Veteran's PTSD manifested with symptoms of irritable affect, difficulty interacting with others, depression, episodes of violence, and impaired impulse control.

In a June 2008 VA examination, the Veteran reported episodes of irritability and
difficulty interacting with others. The Veteran also presented with recurring nightmares, flashbacks, anhedonia, difficulty concentrating, and hypervigilance. He stated that he was "out on bond" as a result of a violent confrontation, involving aggravated assault with a gun, that he had with his son in February 2008. He was assigned a GAF score of 55 at the examination.

In a November 2009 VA examination, the Veteran reported frequent worry and feeling down all the time, loss of interest in activities, and low energy with difficulty initiating activity. The examiner noted symptoms of depression, sleep disturbances, irritability or outbursts of anger, mild memory impairment, and hypervigilance. There were no reports of hallucinations, obsessive/ritualistic behaviors, panic attacks, suicidal or homicidal ideations. No episodes of violence were noted since the last VA examination. The Veteran was assigned a GAF score of 55 at the examination.

In a June 2010 VA examination, the Veteran reported getting more depressed, agitated, discouraged, and being scared all of the time. Additionally, he reported feeling unhappy and dysphoric most of the time. The examiner noted symptoms of recurring dreams and events associated with trauma, along with irritability, outbursts of anger, hypervigilance, efforts to avoid activities, and feelings of detachment. Noncompliance with therapy was also noted. The Veteran was assigned a GAF score of 60 at the examination.

For the period of January 10, 2008 through September 30, 2010, the Veteran has shown occupational and social impairment with deficiencies in most areas warranting a 70 percent disability rating. There is no indication that the symptoms during this period warrant a 100 percent evaluation for total occupational and social impairment as there is no manifestation of persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, memory loss for names of close relatives, own occupation, or own name.

For the period of October 1, 2010 to November 13, 2016, the record indicates that the Veteran's PTSD manifested with symptoms of depression, sleep disturbances, irritability, and hypervigilance.

In a January 2013 VA examination, the Veteran reported symptoms of depression, anxiety, sleep disturbances, irritability, hypervigilance, and an increased startle response. The examiner endorsed occupational and social impairment due to mild or transient symptoms that affect work productivity. He opined that there was no evidence of significant impairment in occupational or social functioning due to a mental disorder, when compared to the Veteran's premorbid functioning. He noted that the Veteran's PTSD symptoms currently appeared to be relatively mild and did not render him incapable of obtaining and maintaining employment that could be
considered substantially gainful versus just marginal in comparison. Further, he opined that it was at least as likely as not that the chronic alcohol dependence played a role in the Veteran's difficulty maintaining employment.

For the period of October 1, 2010 to November 13, 2016, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity warranting a 50 percent disability rating. There is no indication that the PTSD symptoms during this period warrant a 70 percent evaluation for occupational and social functioning in most areas as there is no manifestation of suicidal ideation, obsessional rituals, illogical or irrelevant speech, spatial disorientation, or neglect of personal appearance. Further, there were no incidents of violent behavior since the 2008 aggravated assault.

For the period since November 14, 2016, the record indicates that the Veteran's PTSD manifested with symptoms of depression, difficulty in establishing and maintaining effective social relationships, difficulty in adapting to stressful circumstances, irritability, intrusive thoughts, increased startle response, and moderate impairment in concentration on complex tasks.

In a November 2016 VA examination, the Veteran reported having more difficulty with his family members. He stated that, "I am glad you locked up my guns [be]cause I think that would cause me a whole lot of problems." He admits being verbally aggressive to his wife. His family did not inform him about the death of his sister and he felt hurt that his grandchildren do not keep in touch with him. The examiner noted that the Veteran was ambivalent when asked about reaching out to his family. He admits to drinking 4 to 5 large cups of liquor approximately twice a week, which causes him to become very intoxicated. The examiner endorsed symptoms of depression, difficulty in social and occupational relationships, and difficulty in adapting to stressful circumstances. He also noted that the Veteran's affect was irritable and congruent with his reported mood. A GAF score of 50 was assigned.

In a November 2016 social and industrial survey, the examining psychologist reviewed the record and provided an opinion on the Veteran's social and occupational functioning. She noted the Veteran was raised by his mother and stepfather, which he reported was a "terrible childhood." He witnessed domestic violence and alcoholism in the home. The Veteran's work history shows that he was often irritable and was unable to be closed in. He would often get into confrontations with peers and would need to "get alone several times every hour." The Veteran was receiving treatment for alcohol, but reports "drinking more than I should" since 1995. He has had numerous legal issues over the years and admitted to "shooting 3 people," including his son. The Veteran has been married for 43 years; but, he reports experiencing anger in his relationships daily. He was assigned a GAF score of 50 at the examination.

Since November 14, 2016, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas warranting a 70 percent disability rating. In particular, he experienced daily fits of anger, which adversely affect his mood. He often copes by drinking excessive alcohol. While there have been no reports of violence since 2008, he admits that he is glad that his guns are locked up as he could potentially harm someone. There is no indication that the PTSD symptoms during this period warrant a 100 percent evaluation for total occupational and social impairment as there is no manifestation of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, memory loss for names of close relatives, own occupation, or own name. In addition, total social impairment is not shown. 


II.	Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate. The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability. Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411. During the period on appeal, the Veteran's PTSD was manifested by a depressed mood, anxiety, hypervigilance, anger, and difficulty with work and social relationships. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period. Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Neither scenario applies to the instant case.

III.	TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In the present case, the Veteran's rated disabilities are as follows: PTSD at 50 percent since October 1, 2010, diabetes mellitus type II at 20 percent since May 25, 2005, bilateral peripheral neuropathy of the lower extremities at 10 percent for both right and left legs, and hypertension at 10 percent since October 6, 2010. Under §3.340, the Veteran qualifies for TDIU consideration as his PTSD is rated at greater than 40 percent and his combined rating for all service connected disabilities is at least 70 percent.

The Veteran contends that he should be granted TDIU as he has been unable to work since 2006 when he was employed as a construction worker. He states that the Social Security Administration (SSA) has granted him disability; however, the Board notes that, in a July 2009 request for records, the SSA endorsed that no records for the Veteran were on file.

Several examiners have opined on the employability of the Veteran. A May 2006 examination noted the Veteran had been unable to work more than 8 to 10 weeks out of the year due to medical problems and pain, and not due to mental health problems. A treatment record of August 2006 noted the Veteran had a history of trouble working due to knee problems which are not service connected. A January 2013 opinion noted that the Veteran's PTSD symptoms appeared to be relatively mild and did not render him incapable of obtaining and maintaining employment.

The November 2016 Social and Industrial Survey indicates that the Veteran has physical limitations due to his knee and diabetic conditions. Additionally, he reported having difficulty trusting others and exhibits significant anger and irritability, which causes difficulty in relating to others.

The Board notes that the Veteran has a long history of PTSD and associated symptoms, which have had an adverse effect on his social and occupational functioning. There are no service connected sensory deficits or impairment to the bilateral upper extremities. Employment in a sedentary capacity is not shown to be precluded by the service connected impairments. The Veteran does have difficulty interacting with others and maintaining social and occupational relationships. The Board acknowledges that work in the construction field may present significant challenges for the Veteran; however, his service connected disabilities do not render him unable to secure substantially gainful employment. The Board concludes that the Veteran is deemed to be capable of employment and not completely precluded by his service connected disabilities. Thus, entitlement to individual unemployability is not established.


IV.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). The Board notes that the Veteran's initial application for disability benefits for his PTSD was recognized in September 2003. During the pendency of the appeal after, the Veteran was provided with the relevant notice and information in a letter, dated November 2003, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed PTSD and TDIU which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.



ORDER

An initial disability rating for PTSD in excess of 50 percent for the period of September 19, 2003 through January 9, 2008 is denied.

A disability rating for PTSD in excess of 70 percent for the period from January 10, 2008 through September 30, 2010 is denied.

A disability rating for PTSD in excess of 50 percent for the period from October 1, 2010 through November 13, 2016 is denied.

A disability rating of 70 percent, but not higher, for PTSD is granted from November 14, 2016.

Entitlement to TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


